 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees in the unit found appropriate in theDecision and Direction of Election herein.]MEMBER LEEr o1Vr took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.Coats&Clark,Inc. (Acworth Plant)andTextile Workers Unionof America,CIO.Case No. 10-CA-1941. April 14, 1955DECISION AND ORDEROn September 10, 1954, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following addition."We agree with the Trial Examiner's finding that the Respondentdiscriminatorily dischargedWalker Glover.The Respondent con-tends that it discharged Glover because it had received numerous com-plaints concerning his frequent and inordinately long absences fromhis place of work, and because on the day of his discharge he disre-garded his instructions to stay on a specifically assigned job until itwas completed.The record shows that Glover, a twister cleaner, had been a "prettygood hand," and that the Respondent had made no complaints abouthis work for a period of 6 years.Then, on August 20, 1953, he signeda union card and became active in the organization of the Respond-ent's employees.The Respondent knew of and disapproved Glover'sunion activities,2 and, significantly, its appraisal of him and his workperformance began to deteriorate simultaneously with this knowledge.Furthermore, in the period that followed, it unlawfully interrogatedGlover on 2 occasions, and on 5 other occasions, it either threatened'The Tiial Examiner incorrectly repotted that Mr. and Mrs Glover attended a unionmeeting on October 17, 1954The correct date is October 17, 1953.2 Although the Respondent denied knowledge of Glover's unionactivitiesitswitnessesadmitted that they knew In August 1953, that Glover was talking to other employees aboutthe Union.In November 1953, the Respondent's second shift overseer told an employeethat the union organizer was not going to do his work for him, and if lie was lined upwith the Glovers,"to liell"with him.112 NLRB No. 27. COATS & CLARK, INC.147employees with job reprisals or unlawfully interrogated them con-cerning union activities.It also referred to the organizing activitiesas the spreading of propaganda and poison.Although the Respondent alleges that it received numerous com-plaints concerning Glover's absences from his place of work, it neverthreatened him with discharge and was able specifically to identifyonly two occasions on which he was reprimanded for any reason.OnFebruary 26, 1954, the day of Glover's discharge, he was instructedto stay on his job and set up and start a twisting machine. Subse-quently, he was allegedly discharged for leaving his place of worktwice, once to go to the supply room to get supplies, and once to goto another part of the plant where he assisted his wife and anotherfemale employee by doffing the spindles on their winding machines.The record shows that getting supplies from the supply room hadbeen a part of Glover's duties, and at the time in question he wasgetting supplies for use in the job to which he had been assigned.There is no showing that he was ever instructed to refrain from goingto the supply room to get supplies.Although doffing spindles was not considered a part of his regularduties, it had been Glover's practice in the past to assist his wife andthe other winding help in this manner.He did this on ills own initia-tive and was never criticized for doing so.On the day of Glover'sdischarge the Respondent asked Mrs. Glover, a winder in the windingdepartment, to perform extra work because another employee wasabsent.Mrs. Glover consented to do a job and a half but stated thatin view of her physical condition, she was 51/2 months pregnant, shewas afraid to doff all the spindles.The Respondent's overseer, Brown;told her that he would do the doffing for her.An hour later Mrs.Glover informed the overseer that her spindles were ready, and he toldher he would come over and doff them.However, when another hourhad passed without the overseer's coming, she looked for him again,and, being unable to find him, she went to Glover's department andasked an employee to tell her huband to come to her assistance.WhenGlover returned from the supply room, he was informed of his wife'srequest, and he went to her place of work.After he had finisheddoffing his wife's spindles, at his wife's suggestion, he doffed thespindles for another woman winder who was also doing a job and ahalf.Immediately thereafter, he left the winders to return to hiswork.On the way he was met by the Respondent's overseer, Brown,who asked him on whose authority he had doffed the spindles.Gloversaid it was at his wife's request.Brown then discharged him.3On3According to the credited testimony of Mrs. Glover,about 30 minutes after Gloverwas discharged she had a conveisation with the Respondent's overseer,Jack Brown, inwhich she asked him, "Jack, did you fire walker for doffing my flame" and he replied,"That wasn't what I flied him for "369028-56-vol 112-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis occasion Glover had been absent from his work for only 10 or 12minutes.In spite of his absence and discharge, the twisting machinethat he was instructed to work on was placed in operation in thenormal time required for this activity.That the Respondent did not take any action against Mrs. Glover,an active union supporter, or any other employees because of unionactivity, itself does not establish that the Respondent did not dis-criminate as to Glover as our dissenting colleague suggests.4Neitherdoes the fact that Glover left his job twice on the day of his dischargerequire a conclusion that his discharge was disciplinary and notmotivated by antiunion considerations.These events must be viewedin the light of the surrounding circumstances and the effect of theabsences upon the Respondent's business in deciding whether theyprovide the real reason for the discharge or only a pretext.At thetime of his discharge Glover had been in the Respondent's employfor 6'/z years, and, as noted above, during the first 6 years of his em-ployment the Respondent admits that he had had a good work rec-ord.There is no showing that the Respondent's operations werehindered in any way by his absences on the day of his discharge.On the contrary, by doffing the spindles for his disabled wife, andthus making it possible for her to resume operations, and by gettingsupplies for the job to which he had been assigned, Glover wasplainly acting in the Respondent's interest.Moreover, it is to benoted, that he did the doffing only after Mrs. Glover had waited anhour in vain for Overseer Brown who had agreed to perform thefunction.We do not believe that a nondiscriminatorily motivatedemployer would have discharged Glover under such circumstances.It is much more reasonable to infer that Glover's union activities,toward which Respondent had been hostile, were the real reason forhis discharge.On the basis of the above facts, and the record as a whole, we findthat the preponderance of the evidence establishes that the reasonsgiven for Glover's discharge were not the real reasons, but that theywere a pretext to hide the antiunion motivation of the Respondent.Accordingly, we find that the Respondent violated Section 8 (a) (3)of the Act by discharging Walker Glover.'ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Coats & Clark,4 N L. R. B v. W. C. Nabors Company,196 F. 2d 272, 276 (C. A. 5), cert. denied 344U S. 865 ,Rschardsand Associates,110 NLRB 1325N L R. B. v. Kibler-Camp Phosphate Enterprise,216 F. 2d 113,115 (C. A.5) ; N L R BvMontgomery Ward &Co, 192 F. 2d 160, 162-163 (C A. 2) ;The PlasticHoldingCompany, Inc,110 NLRB 2137 COATS & CLARK, INC.149Inc. (Acworth Plant), Acworth, Georgia, and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with economic reprisals because of theirunion affiliation and activities.(b) Interrogating employees concerning their membership in, oractivities on behalf of, TextileWorkers Union of America, CIO, orany other labor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(c)Discouraging membership in Textile Workers Union of Amer-ica, CIO, or in any other labor organization of its employees, by dis-charging any of its employees, or in any other manner discriminatingagainst them in regard to their hire or tenure of employment or anyterm or condition of employment.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Textile Workers Union ofAmerica, CIO, or any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such ac-tivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Walker Glover immediate and full reinstatement tohis former or a substantially equivalent position without prejudice tohis seniority or other rights and privileges previously enjoyed, andmake him whole for any loss of pay he may have suffered by reasonof the discrimination against him in the manner provided in the sec-tion of the Intermediate Report entitled "The Remedy."(b)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, and all other records necessary to analyze the amount of backpay due and the right of reinstatement under the terms of this Order.(c)Post at its plant in Acworth, Georgia, copies of the notice at-tached hereto marked "Appendix." I Copies of such notice, to be fur-nished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by a representative of the Respondent, be posted bythe Respondent immediately upon receipt thereof and maintained by it6In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 150DECISIONSOF NATIONALLABOR RELATIONS BOARDfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that thesaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order what steps the Re-spondent has taken to comply therewith.MEMBER RODGERS,dissenting in part :I do not believe that the record shows that the Respondent discrimi-natorily discharged Walker Glover.On February 26, 1954, the day of Glover's discharge, the Respond-ent's production was being held up because of building repairs and aninsufficient number of operating twister machines.To alleviate thissituation, the Respondent decided to set up and start another twistermachine.The Respondent assigned Glover, a twister cleaner, and twoother employees to do this job.According to testimony credited bythe Trial Examiner, Plant Manager Hilley told Glover, "Walker, wehave got to get this twister started up, and we are getting complaintsabout you leaving the job and being gone too long. Stay on the jobtoday and get this twister started up."Getting the twister started upwas an 8-hour job.The plant manager also told Overseer Brown,according to the credited testimony, that Glover had been leaving thejob entirely too much, that he was to "stay on him and get this twisterstarted up," and that he was to discharge Glover if the latter left hiswork except to go to the warehouse or to the canteen for his supper.Notwithstanding the plant manager's order to stay on the job, Gloverleft his work twice, once to go to the supply room, stopping to talk to awatchman, and a second time to doff the spindles of his wife and thoseof another worker.Doffing spindles was not part of Glover's regularjob, although he performed that work on occasion.The evidence is undisputed that Glover did not ask the permissionof his supervisor, Overseer Brown, to leave his job either to go to thesupply room or to doff the spindles.Brown, however, learned thatGlover had left to go to the supply room, and saw Glover talking tothe watchman.Noticing that Glover was missing a second time,Brown went to the warehouse and there observed Glover doffingspindles.When Brown asked Glover on whose authority he had lefthis job to doff the spindles, Glover answered that he had done so athis wife's request.Brown thereupon discharged him.The Trial Examiner found that Glover's deviation from his instruc-tions, although a valid reason for Glover's discharge, was a pretextand not a real reason.He found that the real reason for the dis-charge was the Respondent's hostility toward the Glovers becausethey had taken an active and open part in the Union's organizing COATS & CLARK, INC.151campaign.I do not agree that the General Counsel has establishedthe pretext theory by a preponderance of the evidence.Before beingassigned to the twister job on February 26, Glover was warned abouthis frequent absences and was instructed to stay on the job.Heignored the warning and instructions and absented himself from thejob without the approval of his supervisor.Overseer Brown thendischarged him in accordance with his own previously received instruc-tions.There is no evidence here of entrapment, as the Trial Examinerinsinuates but, significantly, does not find to have been the case.The order to Glover to stay on the job was clearly reasonable in thecircumstances.No action whatever was taken against Mrs. Glover.Nor is there any showing that any action was taken against any otheremployee because of union activity.Although the evidence showssome hositility on the part of the Respondent toward the Union andtoward Glover because of his union activities, that evidence, withoutmore is not sufficient, I believe, to convert what clearly is a discipli-nary discharge into an unfair labor practice.The fact that an em-ployee is active on behalf of a union does not give him a privilegedstatus.Nor does an employer's hostility to a union deprive him ofthe right to take warranted disciplinary action against an employeefor reasons unconnected with the latter's union activities.Accordingly, I would find, contrary to the Trial Examiner andmy colleagues, that the Respondent discharged Walker Glover forcause, and not for discriminatory reasons.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with economic reprisalsbecause of their union affiliation and activities.WE WILL NOT interrogate employees concerning their member-ship in, or activities on behalf of, Textile Workers Union ofAmerica, CIO, or any other labor organization, in a manner con-stituting interference, restraint, or coercion in violation of Sec-tion 8 (a) (1) of the Act.WE WILL NOT discourage membership in Textile Workers Unionof America, CIO, or any other labor organization of our employ-ees, by discharging any of our employees or in any other mannerdiscriminating against them in regard to their hire or tenure of 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment or any term or condition of employment, except tothe extent permitted by Section8 (a) (3) ofthe Act.WE WILL NOT in any othermannerinterfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist Textile Work-ersUnion of America, CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and to refrainfrom any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.WE WILL offer Walker Glover immediate and full reinstatementto his former or a substantially equivalent position withoutprejudice to the seniority or other rights and privileges previouslyenjoyed by him, and make him whole for any loss of pay he mayhave suffered by reason of the discrimination against him.COATS &CLARK,INC. (ACWORTH PLANT),Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,broughtunder Section 10 (b) of theNational LaborRelationsAct, as amended (61 Stat.136), herein referred to as theAct, was heardinMarietta,Georgia, May 25, 1954,pursuant to due notice.The complaint as amended at thehearing was issuedApril 30, 1954, by the General Counsel of theNational LaborRelations Board.'Based on chargesduly filedand served,the complaint alleged insubstance that Respondent2hadengaged in unfair labor practicesproscribed bySection 8(a) (1) and(3) of the Act by: (a)DischargingWalker N. Glover onFebruary 26, 1954,becauseof hisunion activities and (b)on various occasionsinterrogating its employees regarding their union activities;threatening its employeeswith reprisals or promising them benefits in connectionwiththeir union activities;and keeping under surveillance its employees' union activities.Respondent's answer denied the commission of any unfair labor practices.All parties wererepresentedat the hearing andwere affordedfull opportunity tobe heard,to examine and cross-examine witnesses,to introduce relevant evidence,to argueorally, and to file briefsand proposed findingsof factand conclusions oflaw.Briefswere received from bothRespondent and theGeneral Counsel.At the end of the General Counsel's case-in-chief Respondent'smotion(opposedin part by the General Counsel)to dismiss the surveillance allegations of the com-plaint was granted.i The General Counsel and his representative at the hearing are referred to herein asthe General Counsel and the National Labor Relations Board as the Board.Coats & Clark,Inc (Acworth Plant),is referred to as the Respondent and sometimes as the Company;Textile Workers Union of America, CIO, is referredto asthe UnionThe "AcworthPlant" portion of the name was added by amendment at the hearing COATS & CLARK, INC.153Upon the entire record in the case, and from my observation of the witnesses, Imake the following.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTFor the calendar year prior to the issuance of the complaint Respondent, in theoperations of its Acworth plant, purchased raw materials, equipment, and suppliesvalued in excess of $500,000 of which more than $250,000 worth were purchasedand shipped from outside the State of Georgia.During the same period at theAcworth plant, Respondent sold finished products valued in excess of $500,000 ofwhich more than $400,000 worth were sold and shipped to points outside the Stateof Georgia. I find Respondent to be engaged in commerce within themeaning ofSection 2 (6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is alabor organization within the mean-ing of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issueThe main issue in thiscase iswhether or not the discharge of Walker Glover, anemployee of 7 years' standing, was for cause or, as contended by the General Counsel,was motivated by his union activity.The facts, as found belowinmoredetail,show that Respondent was disturbed and antagonized in the latter part of 1953 andthe first part of 1954 by a union organizing campaign involving its Acworth andClarksdale plants.Respondent's opposition to the Union was reflectedin severaldemonstrations of interference,restraint,and coerciontowards its employees withrespect to their union activities.Particularly pointed was Respondent's preoccupationwith and animosity toward Glover and his wife (also anemployee) for the partthey were taking in support of the Union. In this background and the light of 61hyears of admittedly good work, Glover was discharged ostensibly because he haddisregarded instructions to stay on a specifically assigned task until it had been com-pleted.This instruction allegedly was motivated by a preceding 6 months' period ofcomplaints and warnings to Glover about time-wasting in the performance of hiswork.B.Respondent's opposition to the Union outside the 10 (b) periodTwo or three days after the union organizer called at the Glovers' home onAugust 20, 1953, and got them to sign union application cards, according to WalkerGlover's testimony, Hoyt Gilbert,3 then second hand on the second shift (the sameshift that both Glover and his wife worked), said to Glover, "I hear there is a unionman coming to your house " Glover admitted it.Gilbert said, "I wouldn't havethought you would think of such a thing."Glover replied that he was undecidedabout the Union.Gilbert left and returned shortly with Overseer Jack Brown.The latter asked Glover, "where was you when the war was going on?"Gloverreplied, "I was in the army; where was you?" Brownsaid,"didn't you know soldiersdid not like strikes when the war was going on? If you signed a union card I wantyou to quit."Gilbert also told Glover, "If you signed a card it will follow you therest of the days of your life and you can't get a job anywhere."The following day Brown and Plant Manager Hilley, the latter looking angry,came to Glover.Hilley said, "I hear you are not happy."Glover confirmed theinformation.Hilley said, "If you are not happy, why don't you quit?"Gloverreplied, "I ain't ready to quit. If you all find anything the matter with my work,lay me off." Later that day Brown returned and told Glover, "If you signed a unioncard we want you to quit."Marie Glover also testified that about 3 days after she signed the union applica-tion card Gilbert told her he heard that there was a union man coming to herhouse.As did her husband, she admitted it.Brown commented that he hopedthat the employees would not organize because the mill would close.He also said,"Clark wouldn't have a contract."Mrs. Glover showed him a copy of a contractin effect at the Respondent's Pawtucket mill.Gilbert told her that the Pawtucket3It was stipulated that Hoyt Gilbert (who gave his name In the record as John HartGilbert), Jack Brown, Joe Sandors, and Paul Hilley at all times material herein weresupervisors within the meaning of the Act I so find 154DECISIONSOF NATIONALLABOR RELATIONS BOARDmill had not run full time since it had been organized.On the same day Brown alsotold her the mill would close if they organized.He further stated that unions causednothing but trouble and confusion and that unionism was nothing but a branch ofcommunism.The substance of the foregoing was denied by Brown in his testimony but was notdenied in Gilbert's.Notwithstanding Brown's denial I credit both of the Glovers inthis instance.Gilbert was an evasive witness-even at the questioning of his owncounsel.An example of Brown's lack of reliability appears in his denial on thestand that he knew Glover was for the Union until Respondent"got that indict-ment,"4having just before that testified about accusing Glover 2 days before hisdischarge of "strewing propaganda and poison"around the plant which Brownclearly identified on the stand as prounion statements.As I pointed out at the hearing, pursuant to Section 10 (b) of the Act I wouldmake no finding of unfair labor practices involving incidents which occurred morethan 6 months before the filing of the charge.Since the foregoing matters fall with-in that limitation I attribute no unfair labor practices to Respondent as a resultthereof.Nevertheless,the evidence does serve to show an aggressive antiunion atti-tude on the part of Respondent.C. Interference,restraint,and coercionOn Saturday,October 17,1954, Glover and his wife attended a union meeting atPowder Springs for the Clarksdale plant employees.The following Monday ac-cording to Glover's testimony,Gilbert asked him "what did you learn over at the unionmeeting Saturday?Did they promise you a job?"Gilbert further commented, "allthey [the Union] are after is your money.They never run a spindle of yarn in theirlives."Glover also testified that after attending another weekend union meeting atPowder Springs about February 20, 1954, Brown asked him the following Monday,"what kind of a time did you have over at the meeting Saturday?"Glover repliedthat he had had a "pretty good"time.Brown then asked,"who all went from theplant over there besides you?"Glover replied, "Jack, I can't speak for nobody butmyself and I sure as hell was there myself."Brown retorted,"I have got the exactfigures on how many was over at that meeting and there was 34."Marie Glover also testified about attending the October 17 meeting at Powder*Springs.According to her testimony,the following Monday, Brown asked her whoin the plant was for the Union telling her he felt she would know because the unionman had been coming to her house so often.On the same day Gilbert asked her howmany of the employees had attended the union meeting at Powder Springs.Sometime in November 1953, Brown took Mrs. Glover to the lower end of the milland showed her some machinery that had been shipped into the plant,telling heritwas from Respondent'sPawtucket plant which had closed or was closing as fastas it could to avoid operating under a union contract.Mrs. Glover commented thatshe did not dispute Brown's honesty but did not believe him.Brown said she wastrying to bring "outsiders"into Respondent's employee relationship and if she was sheshould be laid off.According to Mrs. Glover's further testimony,the night before herhusband'sdischarge Brown told her that she and her husband must be getting paidwell for the "work and talk" they were doing for the Union.Mrs. Benson testified that 2 or 3 weeks before Glover's discharge,she and threeother employees (Edna Burnette,Betty Baker, and a boy named Jordon)had beentaken for a tour of the plant by Brown.Besides discussing the plant operations,Brown told them at this time"Mr. Clark had sworn and be damned that he wouldn'thave an organized mill in the South." 5Brown also told them "he wasn't goingto make any bones about it," that the employees knew how management felt and viceversa and went on to say that "Marie and Walker Glover were getting paid plenty forwhat they were doing for the CIO."On May 18, 1954,when Brown learned thatMrs. Benson had been subpenaed by the Board, he asked her if she had made anystatement as to what he had said on the tour of the mill.Hearing that she had, hesaid"Good Lordy Mighty."About a week after the above tour Brown asked Mrs. Benson if Mrs. Glover hadtalked to her about the CIO lately.On or about March 2, 1954, when it waslearned in the Acworth plant that the Union had lost the election at Clarksdale, Brownasked Mrs.Benson what Mrs. Glover had said about it.Mrs. Benson replied thatMrs. Glover had made no comment but that "she kinda looked sick."4The "indictment"could only have been the charge or the complaint which was notserved upon Respondent until after Glover's discharge.6In substance this was corroborated by the testimony of Baker. COATS & CLARK, INC.155According to Mrs. Baker's testimony prior to the time she was taken on theplant tour by Browns he asked her how she liked her job, reminding her that itwas only temporary but adding, "well, if you do good I think things will work out allright but it is not that you could use a knotter that you got the job, we have girls whocan beat you all to pieces, you don't want to listen to any of those rumors and youdon't want to mess up your reputation by going against the Company."Clifford Morris testified that the latter part of November or the first part of De-cember 1953, in a discussion about the Union among employees at the mill canteen,Gilbert had made the comment that if the employees were frank they would admitthat "everybody that works for Coats & Clark was better off today than when theywent to work for Clark Thread Company."Morris said, "I can't see that I am" andwalked off.Thereafter Brown came over to Morris and said, "Cliff, let me tell you,Mr. Porter [the union organizer] is not going to come over here and doff thesewinders for you, I have been good to you and paid you more than any of the rest ofthem are getting and if I find out you are lined up with Pat and Walker, to hell withyou." 7This is undenied by Brown.Except for this failure to deny on the part ofBrown and his explanation of what comment he made to the four employees giventhe plant tour,8 the foregoing was substantially denied by both Brown and Gilbert.Inave already stated one appraisal of Gilbert and Brown as witnesses.Besidesthose noted deficiencies, the air of exaggeration and generalization that pervades theirtestimony also detracts from their reliability. 9On the other hand as to MesdamesGlover, Benson, and Baker nothing in their demeanor or deportment on the witnessstand nor in the straightforward plausible presentations they made gives rise to anysuspicion or doubt concerning the veracity of their testimony.Therefore, I credittheir testimony as set forth above and reject the denials of Gilbert and Brown andalso reject Brown's version as to what comments he made pertaining to the Unionon the occasion of the plant tour. 10 Since Glover's testimony as set forth involvesincidents similar to those already found. I credit it as I also credit the undeniedtestimony of Morris.Thus, from the foregoing evidence it would appear and I find that Respondentengaged in conduct which tended to interfere with, coerce, and restrain its employeesin the exercise of rights guaranteed them in the Act by:1.Brown's statement to Glover after questioning him about the Powder Springsunion meeting of February 20, that he had the exact figures on the number of em-ployees who attended. 112.Brown's statements to Mrs. Glover in November 1953 that the Pawtucket plantwas closing to avoid operating under a union contract and that if she was tryingto bring outsiders into the relationship between Respondent and its employees sheshould be laid off. 123.Brown's statement to the four employees on the plant tour in February 1954that Respondent would not have an organized mill in the South. 134.Brown's statement to Mrs. Baker in early February 1954, that she did not wantto listen to "those rumors" and "mess up" her reputation "by going against thecompany" coupled with his remarks that she did not get her job because she wasable to run a knotter-that there were girls who could beat her "all to pieces."She did not recall the approximate dateSince at the time of her testimony on May 25,1954, she had been working only about 4 months, I find this incident to have occurredduring the first part of February 1954, sboitly after she started on the jobThe reference to "Pat and Walker" I find was to Marie and Walker Glover In hertestimony, MrsWalker referred to a comment made to her by Brown the night before shegot her maternity leave in which lie addressed her as "Pat" saying, "Pat, I hear Walkerismighty sore at me for firing him" adding, "Sometimes we have to do things that wedon't want to do " This was admitted and reasonably explained by Brown in his testimony.8l3rown explained that what he said was, "Mr. Clark doesn't have any mills organizedin the south, whether he would operateone is aquestion, but I doubt seriously if hewould "9To a lesser extent the two latter qualities are also demonstrated in Walker Glover'stestimonyFor that reason, coupled with inconsistencies between his direct and cross-examinations, I do not credit Glover elsewhere in his testimony as will be shown.10 l:rown testified that it was the policy to try to give new employees a tour of the plantso as to give their an understanding of the operations.Hisadmissionof including com-ments on the subject of unionism in this tour tends to detractfrom his denialsof othercomments on the subject"Kohler Co.108 NLRB 207 (footnote 18)la The threatening implications of these two statementsis obvious.33LakesidePacking Company,104 NLRB 902, 906. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Brown's remark to Morris that if he found Morris "lined up" with the Glovers-i.e., infavor of the Union, "to hell" with him.6.Also the interrogation of the employees by Brown and Gilbert as found aboveIfind under the circumstances herein to be violative of Section 8 (a) (1) of the Act.Whileit isno longer the policy of the Board to hold that an employer's interrogationof his employees about their union activities isa per seviolation of Section 8 (a) (1)of the Act, such interrogation may still be an unfair labor practice depending on thecircumstances. 14Here, in view of Respondent's illegal opposition to the Unionand its characterization of union advocacy as the strewing of poison and propagandaitwould seem unrealistic indeed to consider any interrogation about such a subjectas being innocuous and uncoercive.D. The discriminationWalker Glover had worked for Respondent since 1947 as a twister cleaner.UntilAugust 1953 he had been "a pretty good hand." On August 20, that year, Glover andhis wife signed application cards in the Union as a result of a visit to their home byan organizer.Thereafter, until Glover's discharge on February 26, 1954, they tookan active and open part in the organization campaign being waged by the Unionin connection with Respondent's Acworth plant and its plant at Clarksdale some20 miles away. In addition to collecting signed union applications cards at the planttheGlovers, particularlyWalker, were outspoken among the employees in theirsupport of the Union and attended several union meetings at Clarksdale.Seemingly simultaneously with his interest in the Union, Respondent's favorablereaction to Glover as an employee began to deteriorate.From November 1953 on,according to Respondent's evidence, Glover's supervisors received "numerous" com-plaints about his work from his fellow cleaners.These complaints, unspecified asto identifying details involved (1) Glover's inordinately long absences in the water-house which tended to shift more work to his fellow cleaners and (2) his slownessin getting supplies which tended to keep his fellow employees idle.15 It appearsthat the complaints about Glover also pertained to his union activity.Thus, about2 weeks before Glover's discharge in a discussion about the Union between L. E.Simmons, J. D. Brooks, and Glover in the Waterhouse, Simmons told Glover "thattheUnion couldn't force Coats & Clark to run," that Respondent could close themill if it pleased.Glover departed looking angry, but later stopped to pursue thequestion with Simmons further.At that time Glover became profane in his com-ments.Simmons finally told Glover, "the best thing you can do is get out andleave me alone" which Glover did.Simmons reported the incident to Second HandShelton.isFrom the testimony of Supervisor Jack Brown, it appears that 2 days beforeGlover's discharge the second hand told Brown that Glover was "trying to sell Mrs.McPherson with the idea she wouldn't have to operate 34 sides if they organized."On the basis of this report Brown told Glover he had to stay on the job and "stayout of other parts of the mill strewing his propaganda and poison."The evidenceshows and I find that Glover's duties took him to other parts of the mill.Besidescleaning twisters in the warehouse he also got supplies for the cleaning work whichwere located at the opposite end of the mill some 400 feet from the twister roomwhere the major portion of his work was located.17The occasion of the above reprimand to Glover is I of 2 incidents prior to theday of his discharge specifically identified in Respondent's evidence although Gilbertand Brown both testified about Glover's being reprimanded concerning his work14Blue Flash Express, Inc,109 NLRB 591.16There is no showing that enforced idleness of the cleaners affected their earnings ;they were paid on an hourly basis.16 Simmons was asked the leading question whether he told Shelton that Glover's con-duct had upset him or interfered with him in any way. Simmons' answer was "It flewover me a little bit."What he meant by that remark was not explained In any eventthere is nothing in his testimony to show that his reaction to Glover's remarks was men-tioned to Shelton17According to Gilbert's testimony, about the middle of November he discussed Glover'stime wasting over supplies with Brown.The latter instructed Gilbert not to send Gloverfor supplies anymore unless he was compelled to.Gilbert testified that he followed thisinstruction.Nevertheless, on the day of his discharge, it appears that Glover was stillgetting supplies, apparently without special instruction or compulsion.Again I am unableto credit Gilbeit's testimony. COATS & CLARK, INC.157on numerous occasions from about November 1953 until his discharge.18Gloverflatly denied having ever been criticized about his work.Passing over for themoment the resolution of this matter we turn to the details of Glover's discharge.On February 26, according to Respondent's testimony, Glover, and two otheremployees had been instructed to set up and get started a twisting machine whichhad just been moved back into the main building.According to Hilley's testimonyhe told Glover, "Walker, we have got to get this twister started up and we aregetting complaints about you leaving the job and being gone too long.Stay on thejob today and get this twister started up." In the office with Brown,Hilley toldBrown, "Jack,this fellow has been leaving the job entirely too much.. . .Stay onhim today and get this twister started up..He further told Brown that ifGlover persisted in leaving his job and being "gone without any reasons for anylength of time other than going to the water house and to the canteen for his supper"to discharge him.Glover in his testimony at first denied he had received any in-structions about the twister that day except that his coworker, Red Bennett, hadtold him it "was getting ready to start up."On cross-examination he admitted thathe had been told to get the twister ready and started which he concededwas an 8-hourjob.I credit Hilley on the matter.On February 26, Glover's wife and Mrs. Benson were each working a job anda half due to the absence of one of the other winder hands.Their workwas beingperformed in a warehouse some 300 feet from the main building which,since thefirstof the year, had been used to house machinery temporarily removed from themain building to permit floor repairs there.From the undenied and credited testi-mony of Mrs. Glover it appears that at the start of the shift when she was askedto take over the extra work, Mrs. Glover told Brown she did not mind runningthe job and a half but,being 51h months' pregnant,she was afraid to doff the 55spindles under her charge.19Brown told her he would doff them for her when theywere ready.About an hour after the start of her shift (both she and her husbandworked on the second shift from 3 to 11 p. m.)Mrs. Glover went to the canteenwhere she told Brown her spindles were ready to doff.He said he would be overshortly.After a lapse of about an hour Mrs. Glover went to the main buildingto look for Brown againNot finding him she asked one of the hands to tell herhusband she wanted him to come over to the warehouse.Glover went to her andat her request doffed her spindles which by then she had already "broken back."At his wife's request he also doffed Mrs. Benson's.According to Glover's creditedtestimony as he was doffing the last of Mrs. Benson'she saw Brown watching himmomentarily before walking out of the building.Glover left immediately to returnto the twister job. In the yard on the way he encountered Brown who asked himupon whose authority he had gone over to doff spindles.Being informed that itwas at his wife's request, Brown discharged him.There is no conflict as to the details of Glover's discharge.However, certainadditions are alluded to in Brown's testimony:AfterHilley had directed Gloverto keep at the twister job and Hilley had discussed the matter in the office withBrown, the latter, on his way from the office, noticed that Glover was not at thetwister job.Upon inquiry he learned that Glover had gone for supplies.He furthertestified :I stayed quite a bit and checked all over the mill and met the first shift over-seer and we walked down the railroad track and I said, "where is Walker, he istaking too much time," and when we got to the railroad track I saw Walker inthe shop talking to the watchman and presumably he saw me and we starteddown on the railroad track and spent 15 or 20 minutes talking and I was19Brown also testified about talking to Glover in December telling him he was a goodman "and he ought to go ahead and do his work and quit fooling around "19The spindles or spools when sufficiently full (a matter left to the experienced discre.tion of the operator)weigh 31/2 to 4 pounds It is at this stage that they are doffed ortaken off the machine.Before doffing it is necessary to "break them back"-i.e , ap-parently to severthe threadbeing woundMrs Glovem,small in stature,testified crediblythat in doffing it was necessary to lift the spools above her headShe also testified crediblythat on this particular occasion all of the spindles would be coming off at the same timehaving been started at the same time by the previous shift-a practice which was unusualbut sometimes occurredWhile not specifically denying that such was the case on thisoccasion Respondent,by showing that it was customary to stagger the running of thespools so that doffing would not take place for the entire run at one time, apparently wouldcastsome aspersionon MrsGlover'smotives or her testimonyI credit Mrs.Glover 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatching the shop and he didn't come out and I went toward the shop-andWalker left and went toward the supply room.20Brown did not see Glover come out of the supply room, because at that point Brownwent to the canteen.He next saw Glover back working on the twister while Brownand Shelton were talking nearby.During this conversation Brown noticed againthatGlover was missing.Learning that Glover's wife had sent for him, Brownwent to the warehouse where he was in time to see Glover doffing the last of Mrs.Benson's winders.In his testimony Glover insisted that his job was a potpourri of duties (includingthe doffing of winders) almost all of which as an experienced hand he performedwithout orders or instructions. It would appear, however, from an official descrip-tion of the duties of twister cleaner that doffing was not a regularly recognized dutyof the job.Nevertheless doffing winders could be and on occasion was required tobe done by the cleaners.Moreover, whether or not it was a common practice forthe cleaners to assist the distaff winders by doffing for them without directions fromsupervision, I find on the testimony of Mrs. Glover and Mrs. Benson that on occa-sion doffing was done for them at their request and without the specific sanction ofsupervision.I also find in accordance with their testimony, and that of CliffordMorris and Walker Glover that the latter did more doffing than the other cleaners,which was unauthorized by but nevertheless known to management. I also credittheGlovers' undenied testimony that they were never criticized for either askingfor help with the doffing or for volunteering such help nor were they ever directedto refrain from such conduct.Glover testified that he spent no more than 6 minutes doffing for the two womenthat evening.Gilbert testified that it would take 20 to 25 minutes to doff 110spindles "like they are supposed to be doffed." It did not appear in Gilbert's testi-mony whether this included "breaking back" the spools.Glover's doffing for hiswife and Benson, of course, did not include that operation.The foregoing constitutes the essential evidence pertaining to Glover's discharge.As already indicated, I believe and find that Glover, on the day of his discharge,was instructed to stay on the twister job as testified to by Hilley.However, in theface of Glover's flat denial and long record of satisfactory employment it would bedifficult to credit Respondent's vague generalizations as to the "numerous" othercriticisms that were allegedly leveled at him 21Certainly, as already found, if com-plaints were made to Glover by management they did not include criticism of orrestriction on voluntary doffing by him.The issue thus narrowed is whether or not Glover's deviation from his instruc-tions that day when he went to doff for his wife and Mrs. Benson was really the causefor his discharge or whether, as alleged by the General Counsel, it was a mere pre-text seized upon to rationalize antiunion motivation. I find it to have been the latter.It seems to me that on the facts herein it would be impossible to reach any otherconclusion.Respondent's opposition to the unionization of its employees and theillegal tactics resorted to by Respondent to combat the Union are demonstrated inthe record.Also amply demonstrated in the record is Respondent's concern aboutand preoccupation with the part played by the Glovers in the union campaign andits antipathy and hostility toward them as a result thereof. In such light a normalor otherwise impartial appraisal of or reaction to Glover's conduct on the job couldhardly be expected.Moreover, in addition to the generalizations and exaggerations in Respondent'stestimony about Glover which detract from its convincingness, there are certainaspects of the evidence that raise further doubt.Thus, after originally promisingMrs. Glover he would doff her winders that evening, there is no explanation by'Brown why he failed to do so-making it necessary for her to seek the aid of herhusband after having informed Brown her winders were ready to doff and havingwaited for him for over an hour to doff them as he had promised.Furthermore, in face of Hilley's pointed instructions to Brown to discharge Gloverif he was gone from his job "without any reasons for any length of time other thangoing to the water house and to the canteen for supper," it seems odd that Brown(if his testimony on the matter can be believed) would have permitted Glover tospend 15 or 20 minutes talking to the watchman and have taken no steps to complyat that time with Hilley's instructions.20The credited testimony of Glover shows that he was getting supplies on this occasion.21Evidence less general in nature has been held to be of little probative value. SeeHeider Manufacturing Company,91 NLRB 1185 (footnote 10). COATS & CLARK, INC.159Several possible explanations of this testimony occur to me:1.Brown was not testifying truthfully.While the evidence shows that Gloverdid talk to the watchman on the occasion of his getting supplies that day, it mayhave been only for a moment rather than 15 or 20 minutes or have taken place si-multaneously with the performance of his duties.2.Brown testified truthfully but was reluctant to discharge Glover on this occa-sion and chose to overlook the matter.3.Brown testified truthfully but since Glover's absence was in connection withan official duty Brown felt it did not come within the letter of Hilley's instructions.4.Because of his support of the Union it had been decided to discharge Glover.Since he had been helping his wife doff, particularly during her pregnancy, suchan occasion was to supply the pretext.To insure its occurrence that day, Browndeliberately refrained from doffing for Mrs. Glover contrary to his promise to her.In the meantime Glover presented an opportunity for discharge but because of purepreoccupation with the plan or reluctance to deviate therefrom,or because he feltthat Glover's conduct did not present a safe enough vehicle for discharge he preferredto wait.While the foregoing points to the possible entrapment of Glover I deem it unneces-sary to make such a finding to support the conclusion that his discharge was dis-criminatory within the meaning of the Act. In my opinion the preponderance of theevidence in the record as a whole establishes that the reason given by Respondentfor Glover's discharge was not the real reason but a mere pretext to hide Respondent'sdiscriminatory motive.22 Notwithstanding that the reason assigned by Respondent forGlover's discharge was a valid reason, the mere existence of a valid reason is nodefense where the discharge is motivated by antiunion consideration.22IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving foundthatthe Respondent has engaged in certainunfair laborpractices,I shall recommendthat itcease and desist therefromand that ittake certain affirma-tive action designed to effectuate the policiesof the Act.I shall recommend that the Respondent offer immediate and full reinstatement toWalker Glover to his former or substantially equivalent position without prejudiceto his seniority or other rights and privileges and make himwhole for any loss ofpay resulting from the discrimination against himby payinghim a sum of moneyequal to the amounthe wouldhave earnedfrom the dateof his discharge to thedate of offer of reinstatement less his net earningsto be computedon a quarterlybasis in the manner establishedby the Board in F.W. WoolworthCompany,90NLRB 289, 291-294.Earnings in one quarter shall have no effect upon the back-pay liabilityfor anyother such period.Itwill also berecommended that the Re-spondent make availableto theBoard, uponrequest, payrolland other records tofacilitate checkingthe back pay due.F.W. Woolworth Company, supra;The ChaseNational Bankof the City of New York,San Juan, Puerto Rico, Branch,65 NLRB827; Crossett Lumber Company,8 NLRB 444, 497-98.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TextileWorkers Union ofAmerica, CIO,isa labor organization within themeaning of Section2 (5) of the Act.2.By discriminating with respect to the hire and tenure of employmentofWalkerN. Glover, therebydiscouraging membership in a labor organization,Respondent22That Respondent permitted antiunion considerations to govern its employment prac-tices is also shown by Brown's statement to Baker implying that she had been given herjob over better qualified applicants because of Respondent's hope or expectation that shewould not"mess up" her reputation"by going against the company "23N. L R B. v Premier WorstedMills,183 F.2d 256(C A4) ; N. L. R. B. v. Mont-gomery Word&Company,192 F 2d 160,162-763 (C A 8) 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed by Section7 of theAct, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]Phelps Dodge Corporation,Copper Queen BranchandInterna-tional Union of Mine,Mill and Smelter Workers, Independent,Petitioner.Case No. 921-li'C-3708. April 14,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Carl Abrams, hear-ing officer.'The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The Petitioner seeks a unit of production and maintenance employ-ees of the Employer's crushing and concentrating plant.The Em-ployer and the Intervenors, Bisbee Miners Union, Local No. 22972,AFL, herein called Bisbee Miners, and International Association ofMachinists, AFL, for itself and in behalf of its Local Lodge 1121,herein called the Machinists, contend that their current contract,known as the Continuing Agreement, operates as a bar to a determina-tion of representatives at this time.On October 6, 1951, the Employer and nine other labororganiza-tions affiliated with the American Federation of Labor, including theIntervenors herein, executed a contract known as the ContinuingAgreement, covering the production and maintenance employees atthe Employer's Copper Queen Branch, in the vicinity of Bisbee, Ari-zona, in a production unit and in separate craft maintenance units.The crusher and concentrator plant, known as, and herein referred to1In view of our decision herein,we find it unnecessary to rule on the motions of theEmployer and the Intervenors to dismiss the instant petition on other grounds112 NLRB No. 30.